50 Cal.App.2d 854 (1942)
THE PEOPLE, Respondent,
v.
CLARENCE E. WARREN, Appellant. [50 Cal.App.2d 855]
Crim. No. 3543. 
California Court of Appeals. Second Dist., Div. Two.  
Feb. 26, 1942.
 John S. Cooper for Appellant.
 Earl Warren, Attorney General, for Respondent.
 Memorandum
 THE COURT.
 December 23, 1941, the transcripts on appeal were filed in this court. Thereafter, the time for filing briefs having elapsed, an order to show cause why the appeal should not be dismissed was issued, returnable February 25, 1942. On the latter date there was no appearance on behalf of appellant, either by briefs or otherwise.
 Therefore, pursuant to the provisions of section 1253 of the Penal Code, the judgment and the order denying motion for new trial are, and each is, affirmed.